Citation Nr: 1709628	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-41 518	)	DATE
	)
        RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as chronic joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992, with confirmed service in Southwest Asia.  His decorations include a Combat Infantryman Badge, parachute badge, and an Armed Forces Expeditionary Medal, among others.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to service connection for chronic joint pain, to include of the back, feet, knees, and elbows, was remanded by the Board in May 2015 and subsequently denied in July 2016.  In August 2016, the Veteran filed a motion for reconsideration of the Board's decision and limited the scope of the motion to the denial of a right knee disorder.  See 38 C.F.R. §§ 20.1000, 20.1001 (2016).  In December 2016, a Deputy Vice Chairman of the Board granted the motion for reconsideration.  The matter is now before an expanded panel.  38 U.S.C.A. § 7103(b) (West 2014). 

In February 2015, the Veteran and his spouse testified before a Veterans Law Judge (VLJ).  The Board notes that the VLJ who conducts a hearing shall participate in making the final determination of the claim, subject to the exception in reconsideration of a decision.  See 38 C.F.R. §§ 19.11(c), 20.707 (2016). 


REMAND

As noted above, the issue being reconsidered is limited to whether the Veteran has a right knee disorder related to his active service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

The Veteran contends that he has a right knee disorder, manifested by pain and locking of the knee, that is a chronic disability resulting from an undiagnosed illness.  In the alternative, the Veteran asserts that he has a right knee disorder due to difficult landings as a parachutist.  

In the July 2016 decision, the Board determined that entitlement to service connection for chronic joint pain was not warranted, in pertinent part, because there were no current right knee symptoms or disability and any right knee symptoms that had previously resolved were due to a diagnosis of right knee strain that was not related to active service.  In August 2016, the Veteran filed a motion for reconsideration along with new VA treatment records.

The Board finds an additional VA examination and medical opinion are warranted to determine whether the Veteran has a current right knee diagnosis related to active service and/or whether there are right knee signs or symptoms that may be a manifestation of an undiagnosed illness or medically unexplained chronic-multi-symptom illness.  The additional VA treatment records included May 2016 right knee X-ray and magnetic resonance imaging (MRI) reports that provided diagnostic impressions of early degenerative joint disease and patellofemoral syndrome.  Further, a January 2017 VA orthopedic surgery note indicated that the pathologic findings in a MRI report of the right knee did not explain the Veteran's reported symptom of mechanical locking.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since January 2017.  

2.	Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right knee disorder or other chronic disability manifested by symptomatology in the right knee.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following the examination of the Veteran and review of the record, the examiner should provide an opinion as to the following:   

(a) Whether the Veteran has a clinical diagnosis of a right knee disorder present during the period of the claim (since approximately 2009).  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service  

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the onset of his symptoms in active service due to parachute jumps.

(b) For any right knee symptomatology not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are at least as likely as not (a 50 percent probability or greater) resulting from an undiagnosed illness or medically unexplained multisymptom illness?

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

In making this determination, the examiner must specifically consider and address the January 2017 VA treatment record indicating that right knee symptomatology of locking was not explained by pathologic findings.

A complete rationale must be provided for any opinion offered.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	_______________________		________________________
		Nathan Kroes					John J. Crowley
	      Veterans Law Judge			        Veterans Law Judge 
	Board of Veterans' Appeals		  Board of Veterans' Appeals 



				________________________
Lana K. Jeng
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




